Case 1:18-cr-20823-KMW Document 46 Entered on FLSD Docket 05/06/2019 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRCT OF FLORIDA

                               CASE NO. 18-20823-CR-WILLIAMS

 UNITED STATES OF AMERICA

 vs.

 MARK E. FISHER,

       Defendant.
 _____________________________/

                          GOVERNMENT’S SENTENCING MEMORANDUM

        The United States of America respectfully files this sentencing memorandum to address

 certain issues to be considered by the Court at sentencing of Defendant Mark E. Fisher (“Fisher”).

 Fisher is charged with using his law license while participating in a stock manipulation scheme

 involving the shares of a beauty supply company, Valentine Beauty, Inc. (“VLBI”). Fisher engaged

 in this conduct along with various co-conspirators, including Eddy Ubaldo Marin, who was

 incarcerated in an unrelated matter during part of the criminal scheme charged here. Fisher also

 has voluntarily acknowledged having engaged in a significant number of other manipulation

 schemes, has attempted to cooperate with law enforcement, and has agreed to voluntarily forfeit

 approximately $8.4 million in illicit proceeds prior to sentencing.        In light of the applicable

 advisory guideline range, and after consideration of the factors set forth in 18 U.S.C. § 3553(a),

 Fisher should receive a sentence of incarceration that fully accounts for his criminal conduct, on

 the one hand, while also crediting him with his efforts at cooperation, voluntary forfeiture, and other

 positive characteristics, on the other.

        The facts of the case are set out in the PSI, and Fisher does not present any factual or
Case 1:18-cr-20823-KMW Document 46 Entered on FLSD Docket 05/06/2019 Page 2 of 6




 guideline calculation challenges. Fisher presents a complicated picture of a former lawyer who,

 from his earliest period as a practicing lawyer, unfortunately became involved with a cast of

 unsavory characters including Marin. Fisher appears to have learned the penny stock manipulation

 business from Marin, and in turn provided Marin with necessary false legal opinion letters and an

 attorney’s escrow account that allowed Marin to carry out certain schemes. For every corrupt stock

 manipulation deal, the services of a lawyer were necessary to further aspects of the scheme. The

 VLBI fraud charged in this case was one in a long line of manipulation schemes that Marin would

 put together using a rotating cast of promoters, straw officers and shareholders, corrupt stock

 transfer agents, and accountants. Not all of these were profitable and Fisher himself did not reap

 substantial fraud proceeds until later. Fisher eventually broke off from Marin and engaged in a

 number of other stock manipulations with different co-conspirators, before leaving the practice of

 law to focus on real estate and personal matters.

         After first being confronted by law enforcement in the investigation of this case in or around

 June 2018, Fisher initially indicated a willingness to cooperate and to debrief.              Once plea

 discussions were underway, Fisher met with the case agent and assigned prosecutor for a debriefing

 in July 2018, at which point he was not truthful about the nature and extent of his conduct related

 to Bitcoin Services, Inc. (“BTSC”). Fisher personally reaped nearly $8 million in proceeds from

 certain BTSC stock sales. However, in this first debriefing, Fisher falsely claimed to an FBI agent

 and the undersigned prosecutor, that his receipt of these BTSC stock sales proceeds was legitimate,

 and based on lawful activities related to BTSC. It had already been discussed among the parties

 that Fisher would have to forfeit all ill-gotten gains for all illegal activity if there were to be a plea

 agreement (even if his statements would not be used to prosecute him for these additional fraud


                                                     2
Case 1:18-cr-20823-KMW Document 46 Entered on FLSD Docket 05/06/2019 Page 3 of 6




 schemes). Thus, the effect of these initial false statements would have been to conceal his own

 involvement in the BTSC fraud and for him to keep nearly $8 million for BTSC shares he sold.

         When confronted during a subsequent meeting with his prior false claims about BTSC,

 Fisher acknowledged that he had not been truthful previously. Fisher stated that part of the reason

 he was not truthful was because he did not want to be accountable and pay back the BTSC proceeds.

 Thereafter, from late August 2018 through the last several weeks, Fisher has engaged in various

 efforts to attempt to cooperate with law enforcement. These efforts have included attempted

 cooperation with another District, but under the auspices of his plea agreement in this case. These

 efforts also included providing documents and other information to the FBI. However, it should be

 noted that Fisher’s initial false claims related to BTSC and the nearly $8 million in share sales

 proceeds, combined with his somewhat non-linear manner of communication, have caused

 impediments if not complete roadblocks to obtaining useful cooperation from him.

         Fisher is continuing to attempt to cooperate but there is no guarantee or even prediction

 whether these efforts will amount to substantial assistance. The government will not be filing a

 sentence reduction motion at the time of his sentencing. However, Fisher has made significant

 inroads, including by admitting to numerous uncharged crimes, and by agreeing to voluntarily

 forfeit the proceeds of his illegal activity. As of the time of this filing, Fisher has already transmitted

 $6 million to the United States Marshal’s Service and is expected to transmit an additional $2.4

 million prior to his sentencing pursuant to the plea agreement. The Court can take these efforts into

 account, even if it is not pursuant to a motion for reduction of sentence.

         Fisher’s advisory guideline range is 46 to 57 months. Fisher committed the crime charged

 in the Information while acting as a licensed Florida attorney and thus it is important that the Court


                                                     3
Case 1:18-cr-20823-KMW Document 46 Entered on FLSD Docket 05/06/2019 Page 4 of 6




 impose a sentence that will serve as a substantial deterrent to Fisher as well as others. Attorneys

 are trusted and necessary gatekeepers in the securities industry. For the securities business to

 function attorneys must be relied upon to help determine whether shares of public companies should

 be deemed “free trading” or “restricted.” An attorney corrupted by greed or otherwise can literally

 help turn worthless paper into millions of dollars in illicit profits. Here, Fisher’s false opinion

 letters and other conduct allowed Fisher and his co-conspirators to turn what should have been

 restricted or unsaleable shares into profits by using false statements and deceit. Without a corrupt

 lawyer, who was admitted to the bar and was willing to author false opinion letters, the VLBI could

 not have been successful.

        Three recent comparable sentences of attorney’s charged with securities-related offenses

 should be noted in the Court’s determination:

        1) United States v. David Lubin, No. 17-CR-20508-COOKE. Lubin was a securities
           lawyer who wrote false opinion letters and brokered sales of fraudulent shell companies.
           He personally earned approximately $300,000 from the scheme. Lubin was originally
           sentenced to 36 months. Lubin cooperated extensively, testified at the trial of a co-
           defendant, and his sentence was later reduced to a year and a day.
        2) United States v. Andrew Wilson, No. 17-CR-20883-WILLIAMS. Wilson was a
           securities lawyer who authored approximately 5 false opinion letters and engaged in
           corrupt escrow services related to a stock fraud scheme. Wilson cooperated and testified
           at the trial of a co-defendant. He reaped approximately $10,000 from the scheme. He
           received a § 5K1.1 at sentencing and was sentenced to 7 months home-confinement and
           5 years probation.
        3) United States v. James M. Schneider, No. 17-CR-20712-MORENO. Schneider was a
           securities lawyer who authored more than 40 fraudulent opinion letters and engaged in
           fraudulent escrow services, among other things. He reaped about $100,000 from the
           scheme. He went to trial and was sentenced to 7 years, which was 50% below the
           guidelines due in part to sentencing disparities with other defendants.

        Here, the Court should use the low-end of the applicable guideline range of 46 months as a

 basis for the sentence. The Court should be mindful that Fisher engaged in this scheme with a well

 known criminal, Marin, not by accident or mistake. Marin was in fact incarcerated at FCI Miami
                                                  4
Case 1:18-cr-20823-KMW Document 46 Entered on FLSD Docket 05/06/2019 Page 5 of 6




 serving a federal sentence in another case during Fisher’s participation in the VLBI scheme.

        On the positive side of the ledger, the Court should also be mindful of the significant steps

 Fisher has taken to pay back ill-gotten gains for VLBI and other criminal schemes. This includes

 uncharged conduct that Fisher acknowledged during his debriefing, some of which the Government

 did not know about and could not have independently prosecuted. Fisher’s attempts at cooperation

 should also be encouraged, though he created his own significant hurdle to receiving cooperation

 credit due to his false and misleading initial account of the nearly $8 million BTSC sales proceeds.

 The government has informed Fisher’s counsel that, despite this initial hurdle, it will still consider

 cooperation credit in the future, depending on how, or the extent to which, such cooperation may

 amount to substantial assistance in connection with the prosecution of one or more others. Further,

 given the significant forfeiture amount in this case, the government is not requesting the imposition

 of a fine in addition to the forfeiture amounts.

        In sum, the PSI sets out an extensive picture of Fisher and his participation in a complex

 securities fraud scheme. Fisher has made real progress in accepting responsibility and coming to

 terms with his criminal conduct. His efforts to cooperate could potentially result in a motion to

 reduce sentence at some future point. However, he committed this significant securities fraud

 scheme while he was a licensed Florida lawyer, and with an incarcerated co-defendant, among other

 nefarious characters. A sentence of incarceration that takes into account the entire record in this

 case would be appropriate. The United States will not oppose a voluntary surrender in the event

 the Court determines that a sentence of incarceration is warranted.

        Dated: May 6, 2019

                                                        Respectfully submitted,


                                                    5
Case 1:18-cr-20823-KMW Document 46 Entered on FLSD Docket 05/06/2019 Page 6 of 6




                                                    ARIANA FAJARDO ORSHAN
                                                    UNITED STATES ATTORNEY
                                                    SOUTHERN DISTRICT OF FLORIDA

                                              By: /s/ Jerrob Duffy
                                                  Assistant United States Attorney
                                                  Court No. A5501106
                                                  99 Northeast 4th Street
                                                  Miami, Florida 33132-2111
                                                  Tel: (305) 961- 9273
                                                  Fax: (305) 530- 6168
                                                  Jerrob.Duffy@usdoj.gov


                                CERTIFICATE OF SERVICE

       I certify that on May 6, 2019, I electronically filed the foregoing document with the Clerk

 of the Court using CM/ECF.

                                            s/ Jerrob Duffy
                                            JERROB DUFFY




                                                6
